Citation Nr: 1820221	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-34 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the characterization of the Veteran's claim, the Board notes that the Veteran's initial claim for service connection for PTSD was denied in a final June 2007 rating decision. Thereafter, claims for PTSD and depression were denied in a March 2010 rating decision; however, within one year of such rating decision, additional evidence was received to substantiate such claims. As such, the Veteran's claim for PTSD was reconsidered in a final March 2011 rating decision; however the claim for service connection for depression was not. Thus, only the Veteran's claim for PTSD is subject to a prior final denial. Moreover, in light of the Board's determination to reopen such claim, the Board has recharacterized the underlying claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board further notes that the Veteran filed a separate claim for service connection for anxiety and depression in February 2017; however, as the claim is contemplated in consideration of an acquired psychiatric disorder, such claim is encompassed in the current appeal.  

In accordance with his request on the August 2014 Substantive Appeal, the Veteran was scheduled for a Board hearing in February 2018. However, that same month, the Veteran indicated that he wished to cancel his hearing. Thus, the Veteran's request for a hearing is considered withdrawn. See 38 C.F.R. § 20.704(e) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The reopened claim of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a final rating decision issued in March 2011, the AOJ reopened the previously denied claim of entitlement to service connection for PTSD and denied service connection on the merits.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

2. Evidence added to the record since the March 2011 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The March 2011 rating decision that determined that new and material evidence had been received in order to reopen the claim of entitlement to service connection for PTSD and denied service connection on the merits is final. 38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011) [(2017)].

2. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a) (2017). From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 
38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011). VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014). If VA does not make the necessary determination, the underlying claim remains pending. Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 
38 U.S.C. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's claim for PTSD was originally denied in a June 2007 rating decision. In this regard, the AOJ determined that the evidence of record did not show a confirmed diagnosis of PTSD and that the Veteran provided insufficient evidence to verify his claimed in-service stressor. However, he did not enter a notice of disagreement with such decision. Further, no additional evidence referable to his PTSD was received within one year of the issuance of such decision. Therefore, the June 2007 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2017)].

Thereafter, in December 2009, the Veteran filed a request to reopen his claim for service connection for PTSD and in a March 2010 rating decision, the AOJ determined that new and material evidence had been received to reopen the claim as the Veteran's post-service treatment records indicated that he had a diagnosis of PTSD, but denied such claim because the Veteran could not identify a verifiable stressor. Subsequently, the Veteran was afforded a VA examination in November 2010, in which the examiner diagnosed the Veteran with PTSD and major depression, and found that the Veteran's symptoms were more likely than not related to his identified stressors of being in a mortar attack and massive fire fights while working missions in Vietnam. Thus, in a March 2011 rating decision, the AOJ determined that the Veteran's claim for service connection for PTSD was considered reopened, but continued to deny such claim as the Veteran's claimed in-service stressor could not be confirmed as the evidence of record did not show that the Veteran served in Vietnam.

The Veteran filed a notice of disagreement in March 2011 and a statement of the case (SOC) was issued in January 2012. However, he did not enter a timely substantive appeal. Further, no new and material evidence was received within the remainder of the appeal period, and no relevant service department records have been received since the issuance of such decision. Therefore, the March 2011 rating decision is also final. 38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2017)]. 

The evidence received since the March 2011 final decision includes VA treatment records indicating that the Veteran has continued seeking treatment for his diagnosed PTSD. Such records also indicate that the Veteran may have suffered from military sexual trauma (MST) and lists one of his current active problems as an adult victim of sexual abuse. See January 2017, February 2017, and April 2017 VA treatment records. Additionally, in March 2018, the Veteran submitted a statement, in which he reiterated that he had served in Vietnam and was injured during combat. Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted. See Justus, supra. 

Consequently, as the newly received evidence addresses the etiology of the Veteran's PTSD, the Board finds that such newly received evidence is not cumulative or redundant of the evidence of record at the time of March 2011 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD. Accordingly, the Board finds that new and material evidence has been received and the Veteran's claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; the appeal is granted to this extent only.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and depression, which is related to his military service. Specifically, the Veteran alleges that he served in combat during his time in Vietnam. However, as mentioned previously, the evidence of record does not show that the Veteran had service in Vietnam or that he had combat service. Nonetheless, the Board finds that a remand is necessary to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD and depression, that is related to his military service.

In this regard, the Veteran underwent a VA examination in November 2010. As mentioned previously, the examiner found that the Veteran met the criteria for a diagnosis of PTSD, severe, chronic and major depression, recurrent episode, severe without psychotic features. The examiner also found that the Veteran had alcohol and marijuana dependence in remission. The examiner concluded that the Veteran's symptoms were more likely than not related to his identified stressors. The examiner also noted that the Veteran's stressors were directly related to his combat exposure in Vietnam and associated fear of hostile military or terrorist activity. However, in December 2010, the Joint Services Records Research Center (JSRRC) coordinator issued a formal finding, in which he indicated that the Veteran's claimed stressor could not be verified in light of insufficient information. Consequently, as such examiner linked the Veteran's PTSD to an unverified stressor, such opinion is accorded no probative weight. 

However, as the Veteran's post-service VA treatment records indicate that he may have experienced MST, the Board finds that a remand is necessary to further develop the Veteran's claim. In this regard, the Board notes that a review of the record reveals that the Veteran was provided general notice as to what information is required to substantiate a claim for service connection, but not the specific notice required for service connection claims for PTSD based on personal assault or MST. As such, on remand, he should be appropriately advised. See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304 (f)(5).

Moreover, the November 2010 examiner did not provide an opinion as to whether the Veteran's major depression was related to his military service and the Veteran's VA treatment records also indicate that he may have other acquired psychiatric disorders, to include an anxiety disorder. Thus, the Board finds that a remand is warranted to afford the Veteran a VA examination to determine whether he has a diagnosed acquired psychiatric disorder that is related his military service.

Furthermore, on remand, the Veteran should be given another opportunity to submit additional evidence related to his claim and updated VA treatment records dated from May 2017 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish to the Veteran a letter informing him that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy, and that evidence of behavior changes following the claimed assault, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, is one type of relevant evidence that may be found in the mentioned sources, as outlined in 38 C.F.R. § 3.304 (f)(4).

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claim. After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records dating since May 2017, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3. After completing the actions above, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder. The examination must be completed by a VA psychiatrist or psychologist, or a VA psychiatrist or psychologist with whom VA has contracted. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

Following a full review of the record, the examiner should:

(A) Identify all of the Veteran's acquired psychiatric disorders that meet, or have met, the DSM-V diagnostic criteria at any time since November 2012, or in close proximity thereto, to include PTSD, major depression, and an anxiety disorder as evidenced by his treatment records.

(B) The examiner should specifically indicate whether the Veteran meets, or has met, the DSM-V diagnostic criteria for PTSD at any time since November 2012, or close in proximity thereto, and, if so, whether such diagnosis is at least as likely as not the result of a verified in-service stressor. 

In this regard, the examiner should consult the record in order to determine whether the Veteran's claimed stressor has been verified by the AOJ. Again, if the AOJ has not specifically documented that the Veteran's stressor has been verified, he or she should assume that it has NOT been verified. The examiner is NOT asked to provide a speculative opinion on an unverified stressor.

However, with respect to a PTSD personal assault case, the examiner is advised that an after-the-fact medical opinion can serve as credible supporting evidence of the reported stressor.  Please review the January 2017, February 2017, and April 2017 VA treatment records noting an in-service assault.

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, including depression and an anxiety disorder, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder is related to the Veteran's military service.

In rendering his or her opinion, the psychiatrist or a psychologist is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any acquired psychiatric disorder or complaints thereof. 

A complete rationale for any opinion offered should be provided.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If such claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


